DETAILED ACTION
	This office action is in response to the amendment filed on August 4, 2022.  In accordance with this amendment, claims 1 and 3 have been amended, while claims 2 and 4-8 have been formally canceled.
Claims 1 and 3 remain pending and are in condition for allowance.  Claim 1 is the sole independent claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant is reminded that upon the cancellation of claims to a non-elected invention (Claims 4-8 of Group II have been canceled), the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claims 4-8 may be filed in a timely divisional (DIV) application if Applicant wishes to pursue such canceled claims (from a non-elected Group).

Allowable Subject Matter
Claims 1 and 3 are allowed over the closest prior art of record.  Claim 1 has been amended on August 4, 2022 in order to incorporate features of original dependent claim 2 into independent form.  The following is an examiner’s statement of reasons for allowance: the closest prior art of record (Childers US ‘462; Beatty US ‘125) does not expressly teach or reasonably suggest, in combination, each claim limitation as now presented by independent claim 1 as a whole and as arranged.  Regarding amended claim 1 (which incorporates features of original dependent claim 2), and in the context of Applicant’s specification and drawings (see Figs. 15A-15C, and Fig. 16), there is no reasonable suggestion for these features, in which the “first feature” and “second feature” are found as substantially different locations along the ferrule mating direction.  Note the context of elements 1501 and 1511 in Figs. 15A, 15B, and 15C (in Fig. 16), where one it at the rear of the ferrule while the other is at the front of the ferrule.  The Examiner is unable to present a prima facie case of obviousness for such features under 35 U.S.C. 103, when considering each feature already claimed by claim 1 and as amended on August 4, 2022.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see amendment with remarks (page 3), filed August 4, 2022, with respect to the claim amendments to cancel dependent claim 2 and incorporate all such features into independent claim 1, have been fully considered and are persuasive.  Based on the narrowing amendments of the sole independent claim, all prior art rejections as mailed on April 12, 2022 have been withdrawn.  Claims 1 and 3 now serve to create a patentable distinction over the closest prior art of record. 

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874
August 8, 2022